The following order has been entered on the motion filed on the 3rd of April 2018 by Plaintiff-Appellee:
"Motion Allowed by order of the Court in conference, this the 14th of August 2018."
Upon consideration of the conditional petition filed on the 3rd of April 2018 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*579"Dismissed as moot by order of the Court in conference, this the 14th of August 2018."